DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ALLOWABLE CLAIMS
	Claims 1, 3-6, 10-12, 18-22, 24-28, 30, 32-38 and 40-43 are allowable over the prior art of record. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The closet prior art of record is Koptis (Pub. No.: US 2006/0285913 A1) and Lowe (US Pat. No.: 4,071,156). Koptis discloses a topical drug applicator comprising a sponge applicator. While Koptis discloses a cap comprising an inner surface having one or more protruding members, Koptis fails to disclose that the features that would make the applicator child-resistant such as an annular rim comprising one or more notches. Koptis further discloses that the protruding members hold the cap snugly in place but are sufficiently flexible to allow the consumer to remove the cap by applying an adequate amount of force (¶ 0082, ln. 22-25). Thus, modifying Koptis to comprise an annular rim comprising one or more notches such that the applicator is child-resistant would teach away from the device of Koptis. Further, Lowe discloses a child-resistant container assembly comprising a cap comprising an inner surface having one or more protruding members and an annular rim comprising one or more notches that configure 
Accordingly, claims 1, 3-6, 10-12, 18-22 and 24-27 are considered allowable over the prior art. 
Claim 28 similarly recites a child-resistant cap and a sponge applicator. 
Accordingly, claims 28 and 30 are considered allowable over the prior art. 
Claim 32 similarly recites a child-resistant cap and a sponge applicator.
Accordingly, claims 32-33 are considered allowable over the prior art. 
Claim 34 similarly recites a child-resistant cap and a sponge applicator.
Accordingly, claims 34-35 are considered allowable over the prior art. 
Claim 36 similarly recites a child-resistant cap and a sponge applicator. 
Accordingly, claims 36-38 and 40-43 are considered allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571) 270-1586. The examiner can normally be reached on Monday - Friday 7:00 am - 4:15 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115.  The fax phone number for the organization where this application or proceeding is assigned is (57) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEAGAN NGO/Examiner, Art Unit 3781                                                                                                                                                                                                        
/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781